Title: To Thomas Jefferson from William C. C. Claiborne, 1 June 1802
From: Claiborne, William C. C.
To: Jefferson, Thomas


            Dear Sir,Mississippi TerritoryTown of Washington June 1st. 1802
            On last evening, I received your Letter of the 3rd of April, enclosing your Answer to an Address, from the House of Representatives of this Territory, and which, I shall, with great pleasure, forward to the Speaker of that Body.—
            
            With assurances of my highest respect;—I have the honor to subscribe myself—Your faithful friend, and most obt. Hble. Servant
            William C. C. Claiborne
          